DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 8-11, 14, 16-18, 20 are allowed.
As to claim 1, a diabetes management system comprising: a delivery device for delivering insulin to a subject; a glucose sensor; a bolus calculator for determining a manual bolus insulin dose based on physiological data of the subject, the bolus calculator being configured to calculate the manual bolus insulin dose as a function of a difference between a present glucose level and a target glucose level, a glucose sensitivity of the subject, and an on-board level of insulin of the subject; and a controller configured to: receive glucose levels of the subject from the glucose sensor on a periodic basis; and modify the manual bolus insulin dose determined by the bolus calculator based on the determination of a predicted near-future glycemic excursion by the MPC algorithm that is indicative of hypoglycemia, wherein the modifying comprises overriding the manual bolus amount determined by the bolus calculator by reducing or canceling the manual bolus insulin dose determined by the bolus calculator if the near-future glycemic excursion indicative of hypoglycemia is determined in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Finn (US. 20140005633A1) is the closest prior art of record. Even though Finn discloses a diabetes management system comprising: a delivery device for delivering insulin to a subject; a glucose sensor; a bolus calculator for determining a manual bolus insulin dose based on physiological data of the subject, the bolus calculator being configured to 
As to claim 8, a diabetes management system comprising: a delivery device for delivering insulin to a subject; a glucose sensor; a bolus calculator; and a controller configured to: receive glucose levels of the subject from the glucose sensor on a periodic basis  modify the manual bolus insulin dose based on the determination of a predicted near-future glycemic excursion by the MPC algorithm, wherein the modifying comprises reducing or canceling the manual bolus insulin dose determined by the bolus calculator based on a determination of the rate of change of glucose indicative of hypoglycemia from the predicted near-future glycemic excursion determined by the MPC algorithm in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Finn (US. 20140005633A1) is the closest prior art of record. Even though Finn discloses a diabetes management system comprising: a delivery device for delivering insulin to a subject; a glucose sensor; a bolus calculator for determining a manual bolus insulin dose based on physiological data of the subject, the bolus calculator being configured to 
As to claim 16, a method for managing the diabetes having: a delivery device for delivering insulin to a subject; a glucose sensor, a calculator and the steps of: receiving glucose levels of the subject from the glucose sensor on a periodic basis and using the MPC algorithm, determining whether there will be a near-future glycemic excursion of the subject based on the physiological data including rate of change of glucose, the near-future glycemic excursion being indicative of hypoglycemia; if a determination is made that there will be a near-future glycemic excursion indicative of hypoglycemia, then modifying the manual bolus insulin dose of the bolus calculator, wherein the modifying comprises reducing or canceling the manual bolus insulin dose determined by the bolus calculator in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Finn (US. 20140005633A1) is the closest prior art of record. Even though Finn a method for managing the diabetes having: a delivery device for delivering insulin to a subject; a glucose sensor, a calculator, Finn fails to disclose the steps of: receiving glucose levels of the subject from the glucose sensor on a periodic basis and using the MPC algorithm, determining whether there will be a near-future glycemic excursion of the subject based on the physiological data including rate of change of glucose, the near-future glycemic excursion being indicative of hypoglycemia; if a determination is made that there will be a near-future glycemic excursion indicative of hypoglycemia, then modifying the manual bolus insulin dose of the bolus calculator, wherein the modifying comprises reducing or canceling the manual bolus insulin dose determined by the bolus calculator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 5/19/2021, with respect to claims 1, 8, 16 with respect to the limitation of “receiving glucose level from the glucose sensor on a periodic basis” and step if there is a near-future glycemic excursion indicative of hypoglycemia..” have been fully considered and are persuasive.  The102 rejection of claims 1, 8, 16 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783            

/Lauren P Farrar/Primary Examiner, Art Unit 3783